Citation Nr: 0608441	
Decision Date: 03/23/06    Archive Date: 04/04/06

DOCKET NO.  02-12 514	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
10 percent for left side tinnitus with balance problems.

2.  Entitlement to an initial disability rating in excess of 
10 percent for residuals of a neck injury with degenerative 
changes to the cervical spine.

3.  Entitlement to an initial compensable disability rating 
for left ear hearing loss.

4.  Entitlement to nonservice-connected pension benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. W. Loeb


INTRODUCTION

The veteran served on active military duty from August 1962 
to August 1966.  This case comes before the Board of 
Veterans' Appeals (Board) on appeal from the Department of 
Veterans Affairs (VA) Regional Office in Huntington, West 
Virginia (RO).

The United States Court of Appeals for Veterans Claims 
(Court) reversed a decision of the Board which concluded that 
no more than a single 10-percent disability evaluation could 
be provided for tinnitus, whether perceived as bilateral or 
unilateral, under prior regulations.  See Smith v. Nicholson, 
No. 01-623 (U.S. Vet. App. April 5, 2005).  VA is seeking to 
have this decision appealed to the United States Court of 
Appeals for the Federal Circuit.  To avoid burdens on the 
adjudication system, delays in the adjudication of other 
claims, and unnecessary expenditure of resources through 
remand or final adjudication of claims based on court 
precedent that may ultimately be overturned on appeal, VA has 
imposed a stay at the Board on the adjudication of tinnitus 
claims affected by Smith.  

The issue of entitlement to a permanent and total rating for 
nonservice-connected pension purposes, will be discussed in 
the Remand portion of this decision; the issue is remanded to 
the RO via the Appeals Management Center in Washington, D.C.



FINDINGS OF FACT

1.  The medical evidence shows arthritis of the cervical 
spine, with forward flexion to 20 degrees in February 2002, 
and to 45 degrees with pain beginning at 20 degrees in April 
2004; forward flexion of the cervical spine of 15 degrees or 
less has not been shown since September 23, 2003.  

2.  The medical evidence shows Level I hearing acuity in the 
left ear.


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation of 20 percent for 
service-connected residuals of a neck injury, with 
degenerative changes to the cervical spine have been met.  
38 U.S.C.A. § 1155, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 4.40, 4.45, 4.71, 4.71a, Diagnostic Codes 5010-5290 
(2001); 38 C.F.R. § 4.71, 4.71a, Diagnostic Code 5242 (2005).

2.  The criteria for an initial compensable rating for 
hearing loss in the left ear have not been met.  38 U.S.C.A. 
§§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.85, 4.86, 
Diagnostic Code 6100 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initial Considerations

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002 & Supp. 2005).  Regulations implementing the VCAA 
have been enacted.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2005).

VA has a duty to notify the claimant of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  After having carefully reviewed the 
record on appeal, the Board has concluded that the notice 
requirements of the VCAA have been satisfied with respect to 
the issues decided herein.  

The notice and assistance provisions of the VCAA should be 
provided to a claimant prior to any adjudication of the 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
Although notice to the veteran on the requirements needed to 
establish entitlement to service connection was timely 
provided in October 2001, notice to the veteran on the 
requirements needed to establish entitlement to an increased 
evaluation was not done in this case until after the July 
2002 Statement of the Case.  In March 2004, the RO sent the 
veteran a letter in which he was informed of the requirements 
needed to establish entitlement to increased evaluations.  In 
accordance with the requirements of the VCAA, the letter 
informed the veteran what evidence and information he was 
responsible for and the evidence that was considered VA's 
responsibility.  The letter explained that VA would make 
reasonable efforts to help him get evidence such as medical 
records, employment records, etc., but that he was 
responsible for providing sufficient information to VA to 
identify the custodian of any records.  Additional private 
medical evidence was received from the veteran.  There is no 
indication in the record that additional evidence relevant to 
the issue decided herein is available and not part of the 
claims file.  In the October 2001 letter, the RO notified the 
veteran 

[i]f the information or evidence is 
received within one year from the date of 
this letter, and we decide that you are 
entitled to VA benefits, we may be able 
to pay you from the date we received your 
claim.  If the evidence isn't received 
within one year from the date of this 
letter, and we decide that you are 
entitled to VA benefits, we can only pay 
you from the date we receive the 
evidence. 

Dingess/Hartman v. Nicholson, Nos. 01-1917, 02-1506 (U.S. 
Vet.App. March 3, 2006).

The duty to notify includes informing the veteran that he 
must send in all evidence in his possession pertaining to his 
claim.  38 C.F.R. § 3.159(b)(1).  The March 2004 letter 
stated "[i]f there is any other evidence or information that 
you think will support your claim, please let us know.  If 
the evidence is in your possession, please send it to us.  
The provisions of 38 C.F.R. § 3.159(b)(1) were provided to 
the veteran in the July 2002 statement of the case.  It is 
clear from these documents that the RO was asking for any 
records related to the veteran's claim.  The duty to notify 
the veteran of necessary evidence and of responsibility for 
obtaining or presenting that evidence has been fulfilled.

VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate a claim.  The VCAA also requires VA 
to provide a medical examination when such an examination is 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159.  In this regard, the Board 
notes the VA examinations in February 2002, April 2004, and 
December 2004 are of record.  The Board concludes that all 
available evidence that is pertinent to the claims decided 
herein has been obtained and that there is sufficient medical 
evidence on file on which to make a decision on each issue.  

The veteran has been given ample opportunity to present 
evidence and argument in support of his claims, including at 
his May 2003 videoconference hearing.  The Board additionally 
finds that general due process considerations have been 
complied with by VA.  See 38 C.F.R. § 3.103 (2005).  

Under the facts of this case, "the record has been fully 
developed," and "it is difficult to discern what additional 
guidance VA could have provided to the veteran regarding what 
further evidence he should submit to substantiate his 
claims."  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004).  

To the extent that VA has failed to fulfill any duty to 
notify and assist the veteran, the Board finds that error to 
be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed.Cir. 1998).  In this 
case, however, as there is no evidence that any failure on 
the part of VA to further comply with the VCAA reasonably 
affects the outcome of this case, the Board finds that any 
such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005); see also Dingess/Hartman v. Nicholson, Nos. 
01-1917, 02-1506 (U.S. Vet.App. March 3, 2006).

Increased Rating Claims

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule).  38 C.F.R. 
Part 4 (2005).  The percentage ratings contained in the 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2005).  Separate 
diagnostic codes identify the various disabilities.  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
See Francisco v. Brown, 7 Vet. App. 55 (1994).  However, the 
issues decided below are based on the assignment of an 
initial rating for a disability following an initial award of 
service connection for this disability.  In Fenderson v. 
West, 12 Vet. App. 119 (1999), the Court rule articulated in 
Francisco did not apply to the assignment of an initial 
rating for a disability following an initial award of service 
connection for that disability.   

Cervical Spine Disability

A rating decision dated in March 2002 granted service 
connection for neck disability, and a 10 percent disability 
rating was assigned, under the provisions of 


38 C.F.R. § 4.71a, Diagnostic Code 5010-5290, effective 
January 3, 2001.  

Effective September 26, 2003, VA revised the criteria for 
diagnosing and evaluating the spine.  68 Fed. Reg. 51454-
51458 (Aug. 27, 2003).  VA's General Counsel, in a precedent 
opinion, has held that when a new regulation is issued while 
a claim is pending before VA, unless clearly specified 
otherwise, VA must apply the new provision to the claim from 
the effective date of the change as long as the application 
would not produce retroactive effects.  VAOPGCPREC 7-03; 69 
Fed. Reg. 25179 (2003).  The amended versions may only be 
applied as of their effective date and, before that time, 
only the former version of the regulation may be applied.  
VAOPGCPREC 3-00; 65 Fed. Reg. 33422 (2000).

The RO has addressed the veteran's claim under both the old 
criteria in the Schedule and the current regulations.  
Therefore, there is no prejudice to the veteran for the Board 
to apply the regulatory revisions of both September 23, 2002 
and September 26, 2003 in our appellate adjudication of this 
appeal.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

According to Diagnostic Code 5010, arthritis, due to trauma, 
substantiated by x-ray findings, will be rated as 
degenerative arthritis, under Diagnostic Code 5003 (2005).  
38 C.F.R. § 4.71a, Diagnostic Code 5010.

Under the provisions of Diagnostic Code 5003, degenerative 
arthritis established by x-ray findings will be rated on the 
basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  
Where, however, the limitation of motion of the specific 
joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added under Diagnostic Code 5003.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  38 C.F.R. 
§ 5003.  For 


the purpose of rating disability from arthritis, lumbar 
vertebrae are considered groups of minor joints, ratable on 
parity with major joints.  38 C.F.R. § 4.45(f) (2005).  

Prior to September 26, 2003, a 30 percent evaluation was 
assigned for severe limitation of motion of the cervical 
spine; a 20 percent rating was assigned for moderate 
limitation of motion of the cervical spine; and a 10 percent 
rating was assigned for slight limitation of motion of the 
cervical spine.  38 C.F.R. § 4.71a, Diagnostic Code 5290 
(2002).

Beginning on September 26, 2003, under 38 C.F.R. § 4.71a, 
Diagnostic Code 5242, a 40 percent evaluation is assigned for 
unfavorable ankylosis of the entire cervical spine; a 30 
percent evaluation is assigned when forward flexion of the 
cervical spine is to 15 degrees or less; a 20 percent 
evaluation is assigned when forward flexion of the cervical 
spine is greater than 15 degrees but not greater than 30 
degrees, or the combined range of motion of the cervical 
spine is not greater than 170 degrees, or with muscle spasm 
or guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis; and a 10 percent evaluation is assigned 
when forward flexion of the cervical spine is greater than 30 
degrees but not greater than 40 degrees, or the combined 
range of motion of the cervical spine is greater than 170 
degrees but not greater than 335 degrees, or with muscle 
spasm, guarding, or localized tenderness not resulting in 
abnormal gait or abnormal spinal contour.  38 C.F.R. § 4.71a, 
Diagnostic Code 5242.

The revised rating formula for diseases and injuries to the 
spine state that any associated objective neurological 
abnormalities, including, but not limited to, bowel or 
bladder impairment, are to be rated separately, under an 
appropriate diagnostic code.  38 C.F.R. § 4.71a, Diagnostic 
Code 5242, Note (1).  For VA compensation purposes, normal 
forward flexion of the cervical spine is zero to 45 degrees, 
extension is zero to 45 degrees, left and right lateral 
flexion are zero to 45 degrees, and left and right lateral 
rotation are zero to 80 degrees.  38 C.F.R. § 4.71a, 


Diagnostic Code 5242, Note (2).  The combined range of motion 
refers to the sum of the range of forward flexion, extension, 
left and right lateral flexion, and left and right rotation.  
Id.  The normal combined range of motion of the cervical 
spine is 340 degrees.  The normal ranges of motion for each 
component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined 
range of motion.  Id.; see also 38 C.F.R. § 4.71, Plate V.

Arthritis of the cervical spine was diagnosed on VA 
examinations in February 2002 and April 2004, based on x-ray 
studies.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5010, 5003.

The evidence on file prior to September 26, 2003, shows that 
when examined by VA in February 2002, forward flexion and 
backward extension of the cervical spine were to 20 degrees, 
lateral flexion was to 35 degrees, and rotation was to 40 
degrees.  See 38 C.F.R. § 4.71a, Diagnostic Code 5290.  The 
veteran complained of cervical spine stiffness and pain.  He 
said that he had difficulty looking overhead for a long time, 
turning his head from side to side, and lying in bed due to 
neck pain.  There was tenderness on palpation at the back of 
the neck.  Based on these findings, the Board concludes that 
there was moderate limitation of motion of the veteran's 
cervical spine prior to September 26, 2003.  Id.  However, as 
there was lateral flexion to 35 degrees and rotation to 40 
degrees, the Board finds that the disability picture does not 
meet the criteria for severe limitation of motion of the 
cervical spine.  Id.; see also 38 C.F.R. § 4.7 (2005).

With respect to the medical evidence on file after September 
26, 2003, the Board notes that a December 2003 VA treatment 
record reported very limited neck range of motion, with pain, 
but did not provide any ranges of motion.  On VA examination 
in April 2004, forward flexion and backward extension of the 
cervical spine were to 45 degree, with discomfort beginning 
at 20 degrees; right lateral flexion was to 45 degrees, with 
discomfort beginning at 30 degrees; left lateral flexion was 
to 25 degrees, with discomfort beginning at 15 degrees; right 
rotation 


was to 45 degrees, with discomfort beginning at 20 degrees; 
and left rotation was to 45 degrees, with discomfort 
beginning at 20 degrees.  The examiner noted that there was 
no pain, cervical spasm, weakness, fatigue, incoordination, 
or ankylosis.  

The Court has held that evaluation of a service-connected 
disability involving a joint rated on limitation of motion 
requires adequate consideration of functional loss due to 
pain under 38 C.F.R. § 4.40 (2005) and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45 (2005).  See DeLuca v. Brown, 
8 Vet. App. 202 (1995).  Although the examiner in 2004 
indicated there was no specific pain point, "discomfort" on 
movement of the cervical spine was shown on forward flexion 
at 20 degrees and the combined range of motion with 
"discomfort" was less than 170 degrees.  Accordingly, a 20 
percent evaluation is warranted for the veteran's 
service-connected cervical spine after September 26, 2003 
based on functional loss due to pain.  38 C.F.R. § 4.71a, 
Diagnostic Code 5242; DeLuca v. Brown, 8 Vet. App. 202 
(1995).  However, as forward flexion of the cervical spine is 
not 15 degrees or less, and favorable ankylosis of the 
cervical spine has not been shown, a rating in excess of 20 
percent is not warranted.  38 C.F.R. § 4.71a, Diagnostic Code 
5242.

Additionally, the Board has considered whether another rating 
code is "more appropriate" than the one used by the RO.  See 
Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).  However, 
since there is no evidence of vertebral fracture, ankylosis, 
intervertebral disc syndrome, or cervical strain, the Board 
finds that another rating code is not more appropriate.  See 
38 C.F.R. § 4.71a, Diagnostic Codes 5285, 5289, 5293 (2002); 
see also 38 C.F.R. § 4.71a, Diagnostic Codes 5235 - 5243 
(2005).

In exceptional cases where schedular evaluations are found to 
be inadequate, the RO may refer a claim to the Chief Benefits 
Director or the Director, Compensation and Pension Service, 
for consideration of "an extra-schedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities."  38 C.F.R. § 3.321(b)(1) (2005).  "The 
governing norm in these exceptional cases is:  A finding that 
the case presents such 


an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards."  Id.  
In this regard, the schedular evaluations in this case are 
not inadequate.  A rating in excess of 20 percent is provided 
for certain manifestations of the service-connected residuals 
of a neck injury, but as discussed above, the medical 
evidence reflects that those manifestations are not present 
in this case.

Moreover, the Board finds no evidence of an exceptional 
disability picture.  The veteran has not required frequent 
hospitalizations due to this service-connected disability and 
there is no evidence that he is currently receiving treatment 
for this disability.  Id.  The Board has also reviewed the 
record with consideration of 38 C.F.R. § 3.321(b) and does 
not find any evidence that the veteran's service-connected 
cervical spine disability markedly interfere with employment.  
Accordingly, the RO's decision not to refer the issue for 
extraschedular consideration to the Chief Benefits Director 
or the Director, Compensation and Pension Service was 
correct. 

In this case, the RO granted service connection and 
originally assigned an initial evaluation of 10 percent for 
residuals of a neck injury as of the date of receipt of the 
veteran's claim, January 3, 2001.  See 38 C.F.R. § 3.400 
(2005).  By this decision, the Board has granted an initial 
evaluation of 20 percent, but no more, for residuals of a 
neck injury.  After review of the evidence, there is no 
medical evidence of record that would support a rating in 
excess of 20 percent for the disability at issue at any time 
subsequent to the date of receipt of the veteran's claim, 
January 3, 2001.  Id.; Fenderson v. West, 12 Vet. App. 119 
(1999).  

Left Ear Hearing Loss

The severity of hearing loss is determined by comparison of 
audiometric test results with specific criteria set forth at 
38 C.F.R. § 4.85, Diagnostic Codes 6100 through 6110 (2005).  
Evaluations of bilateral defective hearing range from 


noncompensable to 100 percent based on organic impairment of 
hearing acuity as measured by the results of controlled 
speech discrimination tests together with the average hearing 
threshold level as measured by puretone audiometry tests in 
the frequencies 1,000, 2,000, 3,000, and 4,000 Hertz.  The 
Schedule allows for such audiometric test results to be 
translated into a numeric designation ranging from Level I to 
Level XI, for profound deafness, in order to evaluate the 
degree of disability from bilateral service-connected 
defective hearing.  The evaluations derived from the Schedule 
are intended to make proper allowance for improvement by 
hearing aids.  If impaired hearing is service-connected in 
only one ear, the nonservice-connected ear will be assigned a 
Roman numeral designation for hearing impairment of Level I.  
38 C.F.R. § 4.85.  

Audiological evaluations show average puretone thresholds of 
31.25 decibels in February 2002, with a speech recognition 
ability of 96 percent, and of 32.5 decibels in April 2004, 
with a speech recognition ability of 92 percent.  

Applying the above results to the Schedule reveals a numeric 
designation of Level I in the left ear under 38 C.F.R. 
§ 4.85, Table VI.  Applying these findings to 38 C.F.R. 
§ 4.85, Table VII of the Schedule results in a noncompensable 
evaluation for hearing loss under Diagnostic Code 6100.  
Consequently, a compensable evaluation is not warranted for 
the veteran's service-connected left ear hearing loss.

The rating criteria provides for rating exceptional patterns 
of hearing impairment under the provisions of 38 C.F.R. § 
4.86.  However, the veteran's test results do not demonstrate 
either (1) a pure tone threshold of 55 decibels or more in 
all four frequencies in the service-connected ear, or (2) a 
pure tone threshold of 70 decibels or more at 2,000 Hertz in 
the left ear.  Thus, the veteran is not entitled to 
consideration under C.F.R. § 4.86 for exceptional patterns of 
hearing impairment in his service-connected left ear during 
the entire appeal period.  

The assignment of disability evaluations for hearing 
impairment is a purely mechanical application of the rating 
criteria.  See Lendenmann v. Principi, 3 Vet. 


App. 345, 349 (1992).  Thus, based on the current audiometric 
findings, the noncompensable evaluation in effect for the 
veteran's service-connected left ear hearing loss is 
appropriate, and entitlement to an initial compensable 
evaluation for left ear hearing loss is not warranted.  The 
noncompensable disability evaluation is the highest rating 
warranted for the appeal period.  See Fenderson, 12 Vet. App. 
at 126.

Finally, because the preponderance of the evidence shows that 
the veteran's service-connected left ear hearing loss does 
not meet the criteria for an initial compensable evaluation 
under the applicable diagnostic code, nor does it meet the 
criteria for an exceptional pattern of hearing impairment 
under 38 C.F.R. § 4.86, the doctrine of reasonable doubt is 
not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

An initial evaluation of 20 percent for service-connected 
cervical spine disability is granted, subject to the 
controlling regulations applicable to the payment of monetary 
benefits.

An initial compensable evaluation for service-connected left 
ear hearing loss is denied.


REMAND

On December 27, 2001, during the pendency of this appeal, 
Veterans Education and Benefits Expansion Act of 2001 
(VEBEA), Pub. L. No. 107-103, 115 Stat. 976 (2001), was 
signed into law.  In pertinent part, that law amended 38 
U.S.C.A. § 1502 to require VA to presume that a veteran is 
permanently and totally disabled if the veteran is: a patient 
in a nursing home for long-term care due to disability; 


determined to be disabled for purposes of Social Security 
Administration (SSA) benefits; unemployable as a result of 
disability reasonably certain to continue throughout the life 
of the veteran; or suffering from either a permanent 
disability which would render it impossible for the average 
person to follow a substantially gainful occupation or any 
disease or disorder that VA determines justifies a finding 
that the veteran is permanently and totally disabled.  38 
U.S.C.A. § 1502 (West 2002).  The amendments were effective 
September 17, 2001.  VEBEA, § 206(a), Pub. L. No. 107-103, 
115 Stat. 976 (2001).

In this case, the veteran was not given the new law in the 
August 2005 Supplemental Statement of the Case, and his 
disabilities have not been rated since a rating decision in 
January 2003.  Therefore, the Board observes that the 
veteran's claim needs to be considered under the amended 
statute which was effective September 17, 2001.  In addition, 
the appellant must be specifically advised by the RO of the 
new law and regulations pertaining to his claim.  Moreover, 
because the recent evidence clearly shows that the veteran is 
not in receipt of SSA disability benefits and is not a 
resident in a nursing home, the veteran's case requires 
consideration of the nature, frequency, duration and extent 
of his multiple disabilities; a determination that cannot be 
adequately made without a contemporary and thorough 
examination.  It is not clear from the evidence of record if 
the veteran is currently employed.

Accordingly, this case is remanded to the RO for the 
following actions:

1.  The veteran must be asked to provide 
the names and addresses, as well as the 
dates of treatment, of all health care 
providers who have treated him for 
disability since July 2005, the date of 
the most recent treatment of record.  
After securing any appropriate consent 
from the veteran, VA must attempt to 
obtain any such treatment records that 
have not previously been associated with 
the veteran's VA claims folder.  If VA is 
unsuccessful in 


obtaining any medical records identified 
by the veteran, it must inform him of 
this and request him to provide copies of 
the outstanding medical records.

2.  After any additional evidence has 
been obtained and added to the record, 
the veteran must be afforded a VA 
examination to determine whether he is 
permanently and totally disabled.  The 
claims folder must be made available to 
the examiner for review in conjunction 
with the examination.  The examiner must 
elicit from the veteran and record, for 
clinical purposes, a full work and 
educational history.  Any indicated 
tests and studies must be accomplished; 
and all clinical findings must be 
reported in detail and correlated to a 
specific diagnosis.  After examination 
of the veteran, the examiner must render 
an opinion as to whether the veteran is 
unemployable as a result of 
disability(ies) reasonably certain to 
continue throughout his life, and/or 
whether the veteran has a permanent 
disability(ies) which renders it 
impossible for the average person to 
follow a substantially gainful 
occupation.  A complete rationale for 
any opinion expressed must be included 
in the examination report.  The report 
prepared must be typed.

3.  The RO must notify the veteran that 
it is his responsibility to report for 
the examination and to cooperate in the 
development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. 
§§ 3.158, 3.655 (2005).  In the event 
that the appellant does not report for 
the aforementioned examination, 
documentation must be obtained which 


shows that notice scheduling the 
examination was sent to the last known 
address.  It must also be indicated 
whether any notice that was sent was 
returned as undeliverable.

4.  Thereafter, the RO must review the 
claims files and take all other proper 
measures to ensure full and complete 
compliance with the duty-to-notify and 
duty-to-assist provisions of the VCAA.  
The RO must also ensure that the VA 
examination report addresses all 
questions asked.  If any report does 
not, it must be returned to the examiner 
for corrective action.

5.  After the above has been completed, 
the RO must readjudicate the veteran's 
claim.  In doing so, the RO must rate 
each of the veteran's disabilities under 
the applicable schedular criteria and 
determine whether a permanent and total 
rating is warranted under the "average 
person" or "individual unemployability 
due to lifetime disabilities" standards, 
and whether extra-schedular 
consideration is warranted.  If such 
action does not grant the benefit 
claimed, the RO must provide the veteran 
and his representative with a 
supplemental statement of the case and 
an appropriate period of time for a 
response.  The supplemental statement of 
the case must specifically consider the 
law concerning entitlement to permanent 
and total disability for pension 
purposes as it stood both prior to and 
beginning September 17, 2001.  
Thereafter, the case must be returned to 
the Board for appellate review.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


